Exhibit 10.18
 
 
BRAZIL MINERALS, INC.
155 North Lake Avenue, Suite 800
Pasadena, California 91101




August 11, 2015


Nazari & Associates International Group Inc. DB Plan
c/o Michael Nazari
[address]


Dear Michael:


Reference is made to the Convertible Promissory Note from Brazil Minerals, Inc.
(“BMIX”) to the Nazari & Associates International Group Inc. DB Plan (“Nazari DB
Plan”) in the principal amount of $50,000, a copy of which is attached hereto as
Exhibit A (the “Note”). This will confirm our agreement that effective
immediately upon the filing with the Nevada Secretary of State of the
Certificate of Designations, Preferences and Rights of the Series B Convertible
Preferred Stock of BMIX, a copy of which is attached hereto as Exhibit B, BMIX
shall issue to the Nazari DB Plan a certificate for 50 (fifty) shares of its
Series B Preferred Stock, in exchange for, and in full satisfaction of, the
Note.


Please acknowledge your agreement with the foregoing by signing a copy of this
letter in the space indicated below and returning the signed copy to BMIX.


Very truly yours,
BRAZIL MINERALS, INC.


By: /s/Marc Fogassa
       Marc Fogassa, Chief Executive Officer


AGREED TO:


/s/ Michael Nazari
Michael Nazari
Nazari & Associates International Group Inc. DB Plan






Exhibit 10.18 -- Page 1

--------------------------------------------------------------------------------